DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/952,330 filed 11/19/2020 and Amendment filed 06/10/2022.
Claims 1-3, 5-12, 14-20 are pending in the Application.
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Van Den Brink et al. (US Patent Application Publication 2021/0216697).
With respect to claim 1 Yang et al. teaches An optical proximity correction method (Abstract), comprising: 
extracting first patterns from a pattern mask (selecting first line 920/first pattern of a photomask (paragraphs [0051], [0052]; Fig. 9)); 
performing lithography on at least a part of the first patterns to form first-first patterns (exposing/performing lithography on at least at first point 901/second point 902/part of first line 920/first pattern to form first-first pattern (paragraphs [0053], [0054]; Fig. 9)); 
forming the first-first patterns at positions where the first patterns are formed (forming first line 920/first pattern comprising first point 901/second point 902/first-first patterns and their positions where first line 920/first pattern is formed (paragraphs [0054], [0055])); 
performing correction on the pattern mask on which the first-first patterns are formed (determining a value of critical dimensions/CD for first point 901/second point 902/first-first patterns formed on the first line 920/first pattern  (paragraph [0053]) and applying optical proximity correction/OPC/performing correction on the determined values of CD on the photomask patterns (920) where first point 901/second point 902/first-first patterns are formed (paragraphs [0007], [0045], [0102])); and
checking whether patterns of the pattern mask violate a mask rule check (applying optical proximity correction/OPC/performing correction on the determined values of CD on the photomask patterns (920), wherein correction is rule/design rule driven as rule based OPC, such as implementing correction on CD and checking violation of mask rule on the photomask patterns (920) (paragraphs [0005], [0007])).
However Yang et al. lacks specifics regarding computer implementation. Van Den Brink et al. teaches a pattern layout design including optical proximity correction (OPC) implemented by computer/aided design/CAD (paragraphs [0051], [0052], [0077], [0147]).
It would have been obvious to one of ordinary skill in the art to have used Van Den Brink et al. to teach specific subject matter Yang et al. does not teach, because it provides the calibrating the process model is an iterative process, wherein an iteration includes determining values of model parameters of the process model based on the wafer data and the patterning device pattern, adjusting the values of the model parameters until a first cost function of the process model is improved (paragraph [0010]).
 With respect to claim 7 Yang et al. teaches An optical proximity correction method (Abstract), comprising: 
extracting first patterns and second patterns from a pattern mask (selecting first line 920/first pattern of a photomask (paragraphs [0051], [0052]; Fig. 9)); 
performing lithography on at least a part of the first patterns to form first-first patterns (exposing/performing lithography on at least at first point 901/part of first line 920/first pattern to form first-first pattern (paragraphs [0053], [0054]; Fig. 9)); 
performing lithography on at least a part of the second patterns to form second-first patterns (exposing/performing lithography on at least at second point 902/part of first line 920/first pattern to form second-first pattern (paragraphs [0053], [0054]; Fig. 9)); 
forming the first-first patterns at positions where the first patterns are formed (forming first line 920/first pattern comprising first point 901/second point 902/first-first patterns and their positions where first line 920/first pattern is formed (paragraphs [0054], [0055])); 
forming the second-first patterns at positions where the second patterns are formed (forming first line 920/first pattern comprising second point 902/second-first patterns and their positions where first line 920/first pattern is formed (paragraphs [0054], [0055])); 
performing correction on the pattern mask on which the first-first patterns and the second-first patterns are formed (determining a value of critical dimensions/CD for first point 901/second point 902/first-first patterns formed on the first line 920/first pattern  (paragraph [0053]) and applying optical proximity correction/OPC/performing correction on the determined values of CD on the photomask patterns (920) where first point 901/second point 902/first-first patterns are formed (paragraphs [0007], [0045], [0102])).
checking whether patterns of the pattern mask violate a mask rule check (applying optical proximity correction/OPC/performing correction on the determined values of CD on the photomask patterns (920), wherein correction is rule/design rule driven as rule based OPC, such as implementing correction on CD and checking violation of mask rule on the photomask patterns (920) (paragraphs [0005], [0007])).
However Yang et al. lacks specifics regarding computer implementation. Van Den Brink et al. teaches a pattern layout design including optical proximity correction (OPC) implemented by computer/aided design/CAD (paragraphs [0051], [0052], [0077], [0147]).
It would have been obvious to one of ordinary skill in the art to have used Van Den Brink et al. to teach specific subject matter Yang et al. does not teach, because it provides it provides benefits such as (i) improved accuracy of prediction of, for example, a mask pattern and/or a wafer pattern, (ii) substantially reduced runtime (e.g., by more than 10x , 100x, etc.) for any design layout for which a mask layout may be determined, which may also improve the computation time of the computer(s) used in the patterning process (paragraph [0077]).
With respect to claims 2-3, 8-12 Yang et al. teaches:
Claims 2, 8: wherein the first patterns are the same patterns (paragraph [0053] Fig. 9).
Claims 3, 9: wherein performing lithography includes performing lithography only on one of the first patterns (paragraph [0053]).
Claim 10: wherein the second patterns are the same patterns (Fig. 9).
Claim 11: wherein performing lithography includes performing lithography only on one of the second patterns (paragraphs [0053], [0054]).
Claim 12: wherein the first patterns are different from the second patterns (Fig. 9).

With respect to Claims 5-6, 14-15 Yang et al. teaches limitations of claims 1, 7 from which claims depend. However Yang et al. lacks specifics regarding an edge placement error (EPE) and performing inverse lithography technology (ILT). Van Den Brink et al. teaches:
Claims 5, 14:  wherein performing correction includes reducing an edge placement error (EPE) (paragraphs [0053], [0133]).
Claims 6, 15: wherein performing lithography includes performing inverse lithography technology (ILT) (paragraphs [0009], [0073], [0078]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used VAN DEN BRINK et al. to teach specific subject matter Yang et al. does not teach, because it provides benefits such as (i) improved accuracy of prediction of, for example, a mask pattern and/or a wafer pattern, (ii) substantially reduced runtime (e.g., by more than 10x , 100x, etc.) for any design layout for which a mask layout may be determined, which may also improve the computation time of the computer(s) used in the patterning process (paragraph [0077]). 

8.	Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent Application Publication 2012/0237859) in view of Van Den Brink et al. (US Patent Application Publication 2021/0216697) and further in view of Wang et al. (US Patent 8,627,241).
With respect to claim 16 Yang et al. teaches A method of fabricating a mask (paragraph [0002]), the method comprising: 
producing a pattern mask with a designed layout (paragraph [0002]); 
performing lithography on at least a part of first patterns in the pattern mask to form first-first patterns (exposing/performing lithography on at least at first point 901/second point 902/part of first line 920/first pattern to form first-first pattern (paragraphs [0053], [0054]; Fig. 9); 
forming the first-first patterns at positions where the first patterns are formed (forming first line 920/first pattern comprising first point 901/second point 902/first-first patterns and their positions where first line 920/first pattern is formed (paragraphs [0054], [0055]));
performing a correction on the pattern mask on which the first-first patterns are formed to correct an optical proximity effect, the correction being performed by code ot instructions to be executed by a computer (determining a value of critical dimensions/CD for first point 901/second point 902/first-first patterns formed on the first line 920/first pattern  (paragraph [0053]) and applying optical proximity correction/OPC/performing correction on the determined values of CD on the photomask patterns (920) where first point 901/second point 902/first-first patterns are formed (paragraphs [0007], [0045], [0102])); 
checking whether patterns of the pattern mask violate a mask rule check (applying optical proximity correction/OPC/performing correction on the determined values of CD on the photomask patterns (920), wherein correction is rule/design rule driven as rule based OPC, such as implementing correction on CD and checking violation of mask rule on the photomask patterns (920) (paragraphs [0005], [0007])); and 
However Yang et al. lacks specifics regarding computer implementation. Van Den Brink et al. teaches a pattern layout design including optical proximity correction (OPC) implemented by computer/aided design/CAD (paragraphs [0051], [0052], [0077], [0147]).
It would have been obvious to one of ordinary skill in the art to have used Van Den Brink et al. to teach specific subject matter Yang et al. does not teach, because it provides it provides benefits such as (i) improved accuracy of prediction of, for example, a mask pattern and/or a wafer pattern, (ii) substantially reduced runtime (e.g., by more than 10x , 100x, etc.) for any design layout for which a mask layout may be determined, which may also improve the computation time of the computer(s) used in the patterning process (paragraph [0077]).
Moreover Yang et al. lacks specifics regarding performing a mask tape-out. Wang et al. teaches:
performing a mask tape-out (MTO) on the pattern mask in which the optical proximity effect has been corrected (col. 7, ll.5-12).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Wang et al. to teach specific subject matter Yang et al. does not teach, because it provides a method for IC design and mask making to effectively and efficiently tuning IC pattern (col. 1, ll.28-29).
	With respect to claims 17-18 Yang et al. teaches:
Claim 17: wherein the first patterns are the same patterns (paragraph [0053] Fig. 9).
Claim 18: wherein performing lithography includes performing lithography only on one of the first patterns (paragraph [0053]).
With respect to claims 19-20 Van Den Brink et al. teaches:
Claim 19: wherein performing correction includes determining whether a mask rule check is violated and reducing an edge placement error (EPE) (paragraphs [0053], [0133]).
Claim 20: wherein performing lithography includes performing inverse lithography technology (ILT) (paragraphs [0009], [0073], [0078]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Van Den Brink et al. to teach specific subject matter Yang et al. in view of Wang et al. does not teach, because it provides benefits such as (i) improved accuracy of prediction of, for example, a mask pattern and/or a wafer pattern, (ii) substantially reduced runtime (e.g., by more than 10x , 100x, etc.) for any design layout for which a mask layout may be determined, which may also improve the computation time of the computer(s) used in the patterning process (paragraph [0077]).

Remarks

9.	In remarks Applicant argues in substance:
i) In contrast, the outstanding Office action fails to point to any features in the Yang reference that disclose or even remotely suggest the above cited limitations of amended claims 1 and 7. In particular, the outstanding Office action fails to point to any features in the Yang reference that disclose or even remotely suggest at least (i) extracting a part (i.e., first patterns) from a pattern mask, (ii) performing OPC only on the extracted part, and (iii) checking whether patterns of the pattern mask violate a mask rule check.
ii) These distinctions are important, as the present invention is specifically directed toward conducting OPC on a whole mask through a result of the OPC applied to a part (i.e., extracted part) of the mask. In contrast, the Yang reference is about estimating CD from multiple SEM scanning images of a pattern.
10.	Examiner respectfully disagrees for the following reasons:
With respect to i) Yang et al. discloses: 
extracting first patterns from a pattern mask (selecting first line 920/first pattern of a photomask (paragraphs [0051], [0052]; Fig. 9)); 
performing lithography on at least a part of the first patterns to form first-first patterns (exposing/performing lithography on at least at first point 901/second point 902/part of first line 920/first pattern to form first-first pattern (paragraphs [0053], [0054]; Fig. 9));
checking whether patterns of the pattern mask violate a mask rule check (applying optical proximity correction/OPC/performing correction on the determined values of CD on the photomask patterns (920), wherein correction is rule/design rule driven as rule based OPC, such as implementing correction on CD and checking violation of mask rule on the photomask patterns (920) (paragraphs [0005], [0007])).
With respect to ii) should be noted that the statement “conducting OPC on a whole mask through a result of the OPC applied to a part (i.e., extracted part) of the mask” is not recited in the instant claims, therefore this argument is irrelevant. 
Based on these disclosures of Yang et al. and with better mapping recited portions of Yang to the claims limitations, Examiner believes that Yang et al. itself and  in combination with Van Den Brink et al. and Wang et al. reads claims 1-3, 5-12, 14-20 and maintains rejections under 35 USC § 103 above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
06/30/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851